Citation Nr: 1309144	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.  He served in the Republic of Vietnam and received a Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, which granted service connection for PTSD, and assigned a 10 percent evaluation, effective May 27, 2009.  

The Veteran's PTSD rating was increased to 50 percent, effective May 27, 2009. See January 2013 Rating Decision.  Because less than the maximum available benefit for a schedular rating was awarded for the Veteran's PTSD, the claim remains properly before the Board. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The appeal was previously before the Board in July 2012, at which time it was remanded for further development. 

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal. 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal with respect to the issue of an evaluation in excess of 50 percent for PTSD, since this appellate issue is a downstream issue from that of service connection (for which an April 2009 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003. 

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Dingess/Hartman, supra.  With respect to the claim on appeal, the Board finds that the Veteran is not prejudiced by a decision at this time since the Veteran was provided with notice of the disability rating and effective date elements in the June 2009 letter. 

The Board also finds that all necessary assistance has been provided to the Veteran. The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's VA treatment records have been obtained.  The Veteran was additionally provided with the opportunity to attend a Board hearing which he declined.  In terms of affording the Veteran a VA examination, the Veteran was afforded VA examinations with respect to his PTSD in September 2009 and August 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examination reports on file contain sufficient findings with which to properly evaluate the pending claim with respect to PTSD and are thus deemed adequate for rating purposes. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These reports include the Veteran's pertinent medical history and pertinent examination findings.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the claim being decided herein and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Ratings 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2012).  The veteran's entire history is reviewed when making disability evaluations. See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2012).

PTSD Rating

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9441, since May 27, 2009.  Under that DC, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9441 (2012). 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126(a) (2012).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2012).

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health - illness. See American Psychiatric Associations Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. See DSM- IV at 46-47. 

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the probative value of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). The probative value of medical evidence is based on numerous factors and determining the weight to be attached to such evidence is within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 461, 470-71 (1993). 

As noted above, the current claim stems from the Veteran's disagreement with the initial disability rating assigned.  Thus, the Board must analyze the severity of the service-connected PTSD from May 27, 2009, forward.  In evaluating the severity of the Veteran's PTSD, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment." Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim. 

Factual Background

The Veteran is service connected for PTSD, which has been evaluated as 50 percent disabling since May 27, 2009.  A review of the record shows that the Veteran was afforded a VA examination in September 2009, at which time he denied receiving any prior outpatient treatment for a mental disorder, and/or hospitalizations for such.  He reported daily, ongoing problems with depression; he denied having problems with his concentration, appetite, lethargy, anhedonia, or psychomotor agitation or retardation.  He described occasional difficulties with sleep, as well as feelings of guilt related to his military service.  He reported occasional suicidal thoughts, but rarely occurring, and with no plans or intent.  He rated his symptoms as "mild." 

The Veteran also reported having a good relationship with his mother, father, and sisters; he described "excellent" relationships with all of his family members, as well as ongoing positive relationships with remaining relatives.  He stated that has Associates degrees in drafting and civil engineering.  He has been married for nearly 41 years, with two children.  He described his relationships with these family members as "excellent."  With respect to social relationships, the Veteran stated that he has two male friends with whom he skis; he also reported being an active member of his local church.  He did note some problems with being in large groups of people.  In sum, the examiner stated that the Veteran described positive relationships and good friends, although some problems with anxiety in large crowds was present.  The Veteran denied suicide attempts; a history of violence; and any issues with alcohol or substance abuse. 

Objective examination revealed that the Veteran was neatly groomed; speech was unremarkable; he was cooperative and friendly; affect was appropriate; mood was happy and good; attention was intact; he was oriented to person, place, and time; thought content and process was unremarkable; judgment was normal; there were no delusions or hallucinations; and no inappropriate behavior.  The Veteran denied having panic attacks, and/or suicidal/homicidal thoughts.  Impulse control was good, and there were no episodes of violence.  Memory was normal.  The Veteran did report occasional problems with sleep and frequent checking of his doors and windows at home throughout the day and night.  He also reported flashbacks and nightmares on a monthly basis, and problems being in large crowds.  He described his symptoms as mild to moderate (3-4 on a scale of 1 to 10).  The Veteran was currently employed as a civil engineer (for 20 years); he denied having any problems with work as related to his PTSD (i.e. no problems with concentration or performance at work).  The VA examiner diagnosed chronic PTSD and assigned a GAF score of 70.  The examiner further noted that total occupational and social impairment was not present; in addition, the PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was no reduced reliability or productivity due to PTSD.  There was no decrease in work efficiency due to PTSD.  In sum, the examiner stated that the PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

In May 2010, the Veteran submitted a notice of disagreement and requested a 30 percent evaluation for symptoms such as anxiety, nightmares, depression, suspiciousness, mild memory loss, and insomnia. 

In a May 2012 statement, the Veteran reported worsening symptoms, including increased depression, anxiety, and memory loss.  

Vet Center treatment records dated from May 2012 to September 2012 reflect ongoing treatment for PTSD, with symptoms of hypervigilance, avoidance, intrusive thoughts, sleep disturbance, avoidance, anxiety attacks when feeling lost, 

The Veteran underwent a second PTSD examination in August 2012.  With respect to social history, the Veteran that he generally keeps to himself, but socializes regularly for family occasions.  He avoids large crowds.  He is somewhat irritable towards his wife and family but not hostile.  He attends church weekly and is actively involved in target shooting as well as swimming.  He was laid off from work in 2009 and engaged in some church volunteering, but stopped because of increasing irritability.  Overall, the examiner stated that he was showing mild to moderate impairment of psychosocial adjustment.  

With respect to occupational history, the Veteran stated that he had been doing well at work up until the 2009 VA examination and subsequently became irritable and had problems with productivity.  The examiner stated that it would be expected that his current level of psychosocial distress would cause mild to moderate impairment of occupational reliability and productivity in most full-time job settings.  

With respect to mental health history, the Veteran reported that he had been seen at the Vet Center on four occasions.  The examiner stated that the Veteran's PTSD level of symptomatology was "somewhat increased" from the time of the last C&P examination in September 2009, especially regarding irritability, anxiety, and concentration.  He also continues to have nightmares, flashbacks, hypervigilance, and avoidance.  Persistent symptoms included difficulty falling asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  Other symptoms included depression, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (forgetting names, etc.), and disturbances of motivation and mood.  

The VA examiner assigned a GAF score of 60, and summarized that the Veteran's PTSD resulted in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Analysis

By comparing the pertinent medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD disability does not meet the criteria for a higher than 50 percent rating.

While there is no disputing that the Veteran's PTSD symptoms impair him both occupationally and socially, the evidence does not reveal that he has or has had or approximated the deficiencies and symptoms for a rating in excess of 50 percent under the pertinent rating criteria. See, Mauerhan v. Principi, 16 Vet. App. 436 (1992).  In this regard, the Veteran's predominant symptoms include sleep impairment, anxiety, irritability, mild memory loss, depressed mood, panic symptoms, and some social isolation. 

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, supra. 

As far at the specific criteria under Code 9411 for a higher rating, to 70 percent, the Veteran has not been shown to have symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

Rather, the September 2009 and August 2012 VA examiners indicated that the Veteran's speech was normal/logical; impulse control was "good" (see September 2009 VA examination), or normal (see August 2012 VA examination); he was oriented to person, place, and time; and he was neatly groomed, appropriately dressed, and able to maintain personal hygiene. 

As far as near continuous panic, the August 2012 VA examiner report indicated that the Veteran's panic attacks occurred "weekly or less often," while panic attacks were completely absent upon examination in September 2009.  

With respect to obsessional rituals, the September 2009 examiner noted that the Veteran frequently checked his windows and doors at home throughout the day; however, there was no evidence that such behavior interfered with his routine activities, and in fact, the August 2012 VA examiner noted no such obsessional rituals upon examination. 

Likewise, although the Veteran was noted to have a somewhat depressed mood, this has not been shown to adversely affect his ability to function independently, appropriately, and effectively.

Regarding suicidal ideation, there is some evidence of this on file.  In this regard, upon examination in September 2009, the Veteran reported having "rare" suicidal thoughts in the past, but no present intent or plans.  Notably, however, the August 2012 VA examination revealed no current suicidal thoughts/ideation. 

As noted above, a GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships, while a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Here, the Veteran was assigned a GAF score of 70 in September 2009, and 60 in August 2012.  The Board finds that the Veteran's actual symptoms are most reflective of moderate symptoms (i.e., occasional panic attacks, moderate difficulty in occupational functioning), at worst, and that the lowest GAF score of 60 is indeed consistent with a 50 percent rating. 

In further regard to social impairment, although the record shows that the Veteran occasionally avoids social situations/crowds and has reported recent irritability towards his wife of nearly 40 years, it also shows that he has an "excellent" relationship with his son and other family members, and socializes regularly for family obligations/affairs.  He also attends church and engages in hobbies with friends such as skiing, swimming, and target shooting.  Thus, the Veteran has clearly demonstrated some ability to establish and maintain effective relationships with people and does not meet the criteria for a 70 percent rating requiring an inability to establish and maintain effective relationships with people. 

With respect to occupational impairment, at the time of the September 2009 VA examination, the Veteran was actively employed part-time as a civil engineer (and had been for the last 20 years); he denied having any occupational impairment as a result of his PTSD.  In fact, the VA examiner expressly stated that the symptoms were not severe enough to interfere with occupational functioning.  However, at his August 2012 VA examination, the Veteran reported that he was let go shortly after his 2009 VA examination.  He stated that his supervisor told him he was being "too irritable" and he was having difficulty with his productivity.  Although the August 2012 VA examiner indicated that his psychological distress would "cause mild to moderate impairment of occupational reliability and productivity," this nowhere nearly approximates the level of occupational impairment which is contemplated by a 70 percent evaluation, or the "total" impairment contemplated by a 100 percent rating.  Indeed, while the Veteran's PTSD results in decreased work efficiency and intermittent periods of inability to perform tasks (per the August 2012 examiner), the Veteran still is still able to function "satisfactorily," with normal routine behavior, self-care, and conversation. See VA PTSD Examination, August 2012, p. 3.  

To the extent that the Veteran asserts that his PTSD symptoms are reflective of more severe impairment, while the Veteran is competent to report as to his symptoms, See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), the Board finds that as to the overall degree of such symptoms, the health care professionals' assessments in this regard outweigh the Veteran's opinion. Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

Thus, as noted above, while the Veteran does exhibit some suicidal ideation which is one criterion for a 70 percent rating, the Board finds that the Veteran's overall disability picture is shown to be most consistent with the criteria for a 50 percent evaluation rather than a 70 percent evaluation.  In denying an evaluation greater than 50 percent for the Veteran's PTSD, the Board has considered the concept of "staged" ratings pursuant to Hart, supra, but a review of the record shows no distinctive periods for which the required criteria were met for a higher rating for this disability.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and it must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b). 

Lastly, consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected PTSD disability are fully contemplated by the applicable rating criteria.  The diagnostic codes applicable to the Veteran's PTSD disability was considered above, and contains criteria relating to his different symptoms.  For example, the Veteran's PTSD is manifested primarily by sleep impairment, anxiety, irritability, mild memory loss, depressed mood, panic symptoms, and some social isolation.  As discussed above, these symptoms more nearly approximate, and are contemplated by the 50 percent rating criteria under DC 9411.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's PTSD is not warranted. 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD is denied. 



REMAND

A remand is warranted in this case in order to address matters relating to a TDIU, to include a possible extraschedular rating.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).  

The Board notes that a request for a total disability rating based upon individual unemployability due to service- connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, both the Veteran and the record raise the issue of TDIU.  The record reflects that the Veteran has not been employed since 2009; he essentially claims that he lost his job due to PTSD, and that he is unable to work. 

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).  The Veteran is currently service-connected for PTSD, rated as 50 percent disabling, and bilateral lower extremity varicose veins, status post stripping, rated as 10 percent disabling.  His combined rating is 60 percent.  

While the record reflects that the Veteran has asserted that he is unable to work, he does not have one disability ratable at 60 percent or more or a combined disability rating of 70 percent, consideration of whether a referral for extraschedular consideration is warranted in this case is required.  Specifically, in cases where the Veteran is unemployable by reason of service-connected disabilities but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extraschedular evaluation. 38 C.F.R. § 4.16(b).  Accordingly, the case must be remanded for proper notice, development, and consideration of referral for extraschedular consideration under 38 C.F.R. § 4.16(b), as appropriate. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall afford the Veteran appropriate notice in compliance with the VCAA regarding a claim for TDIU/extraschedular evaluation. 

2.The RO/AMC should take such additional development action as it deems proper with respect to the claim for a TDIU/extraschedular claim based on impairment attributable to his service-connected disabilities.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

3. The RO/AMC should then adjudicate the Veteran's claim for TDIU benefits.  If appropriate, the RO/AMC should consider submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


